By the Court. The claimant, from the above facts, seems to have been employed as a mechanician in the Engineering Shop of the University. Assuming that the machinery used in said shop is power driven, where he does machine work, or subject to the regulations contemplated by Sub-section 8 of Section 3 of the Workmen’s Compensation Act, and under the facts submitted for the sole purpose of arriving at a conclusion for the guidance and action of the officials of the University of Illinois, the Court of Claims is of the opinion that the Workmen’s Compensation Ace should be held applicable to the above named employee with reference to said injury. An award is recommended under the provisions of Sub-section 8 of Section 3 of the Act.